Per Curiam,
This is an appeal by the defendant from an order refusing to dismiss the libel for want of jurisdiction. Our opinion is that- this was an interlocutory order from which an independent appeal does not lie. See Richardson v. Richardson, 193 Pa. 279; Tobin v. Tobin, 32 Pa. Superior Ct. 186. If the defendant does nothing in the meantime to remove his objection to the jurisdiction he will be entitled to raise it by appeal after final decree, *621but the order cannot be made the subject of an independent appeal prior thereto. The appeal is quashed at the costs of the appellant.